
	

115 SRES 489 ATS: Supporting the goals and ideals of World Malaria Day.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 489
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Wicker (for himself, Mr. Coons, Mr. Rubio, Mr. Boozman, Mr. Brown, and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of World Malaria Day.
	
	
 Whereas April 25 of each year is recognized internationally as World Malaria Day; Whereas malaria is a leading cause of death and disease in many developing countries, despite being preventable and treatable;
 Whereas fighting malaria is in the national interest of the United States because reducing the risk of malaria protects members of the Armed Forces and other people of the United States serving overseas in malaria-endemic regions, and reducing malaria deaths helps to lower risks of instability in less developed countries;
 Whereas United States support for efforts to fight malaria— (1)is in the diplomatic and moral interests of the United States;
 (2)generates goodwill toward the United States; and (3)highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States;
 Whereas, in 2016, 91 countries and areas had ongoing malaria transmissions; Whereas nearly 1/2 of the population of the world is at risk for malaria, with sub-Saharan Africa carrying a disproportionately high burden, with 80 percent of malaria cases and 91 percent of malaria deaths in the world;
 Whereas young children and pregnant women are particularly vulnerable to, and disproportionately affected by, malaria;
 Whereas malaria greatly affects the health of children, since children under the age of 5 account for an estimated 70 percent of malaria deaths each year;
 Whereas the World Malaria Report 2017 by the World Health Organization states that, in 2016, approximately 445,000 people died of malaria, which is a 50-percent decrease since 2000;
 Whereas the United States Government has played a leading role in the recent progress made toward reducing the global burden of malaria, particularly through the President’s Malaria Initiative and the contribution of the United States to the Global Fund to Fight AIDS, Tuberculosis, and Malaria; and
 Whereas the United States Government is pursuing a comprehensive approach to ending malaria deaths through the President’s Malaria Initiative, which is led by the United States Agency for International Development and implemented with assistance from the Centers for Disease Control and Prevention, the Department of State, the Department of Health and Human Services, the National Institutes of Health, the Department of Defense, and private sector entities: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of World Malaria Day;
 (2)recognizes the importance of reducing malaria prevalence and deaths to improve overall child and maternal health, especially in sub-Saharan Africa;
 (3)commends the recent progress made toward reducing global malaria morbidity, mortality, and prevalence, particularly through the efforts of the President’s Malaria Initiative and the Global Fund to Fight AIDS, Tuberculosis, and Malaria;
 (4)welcomes ongoing public-private partnerships to research and develop more effective and affordable tools for malaria diagnosis, treatment, and vaccination;
 (5)recognizes the goals, priorities, and authorities to combat malaria set forth in the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918);
 (6)supports continued leadership by the United States in bilateral, multilateral, and private sector efforts to combat malaria and to work with developing countries to create long-term strategies to increase ownership over malaria programs; and
 (7)encourages other members of the international community to sustain and increase their support for, and financial contributions to, efforts to combat malaria worldwide.
			
